Citation Nr: 0427273	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as back and leg problems.  

2.  Basic eligibility to receive pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from March 1962 to 
February 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO, in pertinent part, denied entitlement to service 
connection for "back and leg problems", and also denied 
entitlement to pension benefits.  


FINDINGS OF FACT

1.  Scoliosis of the spine was noted on examination for 
entrance into military service.  

2.  The preservice scoliosis of the spine did not increase in 
severity during service.  

3.  A back disability other than scoliosis of the spine was 
not manifest during service or until many years after service 
and is not shown by competent medical evidence to be related 
to service; nor was arthritis disabling to a compensable 
degree during the first post service year.  

4.  A leg disability was not manifest during service and any 
postservice leg disorder is not shown by competent medical 
evidence to be related to service.  

5.  The veteran did not have 90 days of active wartime 
service, did not serve in Vietnam, and was not discharged or 
released from wartime service due to a service-connected 
disability.  





CONCLUSIONS OF LAW

1.  Scoliosis of the spine preexisted the veteran's active 
military service and was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1113, 1153, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2003).  

2.  A back disability other than scoliosis was not incurred 
in or aggravated by service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1153, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

3.  The claim for basic eligibility for death pension 
benefits is denied as a matter of law.  38 U.S.C.A. §§ 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.15 (2003); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Although the appellant's claim was received before November 
9, 2000, the effective date of the law, it appears that the 
VCAA is applicable to the issue on appeal the claim has not 
yet been fully adjudicated and remains pending before the 
Board.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  


The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the March 2002 rating decision, the 
November and December 2002 Statements of the Case and the 
December 2002 and July 2003 Supplemental Statements of the 
Case cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claims.  The 
December 2002 Statement of the case set forth the text of the 
VCAA regulations.  

In addition, in April 2001 the RO sent a letter to the 
veteran that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  In particular, the 
letter advised him of the evidence needed to substantiate his 
claim.  The letter advised him that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  

The letter further explained that the RO would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits. 

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

Since the VCAA notification letter was sent to the veteran 
before the AOJ adjudication that led to this appeal, its 
timing complies with the express requirements of the law as 
found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded ample opportunity to submit additional 
evidence.  

Although the VCAA notice letters do not contain the "fourth 
element," the Board finds that the veteran has been 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

In addition, the veteran indicated in February 2002 that he 
was submitting all of the medical records that he had.  The 
Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that through the efforts of the RO and 
the Board the relevant evidence in this case has been 
developed to the fullest extent possible.  All available 
relevant service department and VA documents have been 
requested or obtained.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  

The Board has considered whether it is necessary to remand 
the case in order for the veteran to undergo a physical 
examination in connection with his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, as 
explained below, the outcome of this claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of more specific evidence regarding 
the veteran's physical status during service, referral of the 
case for an opinion as to a possible nexus between the 
claimed back and leg disability and service would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility, not the examiner's.  

In other words, any medical opinion regarding a nexus between 
current disability and military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The CAVC has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account by a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  As to the claimed back disability, the 
appeal involves a question as to aggravation in service and 
the information contained in service medical records is 
limited to notations on examinations for entrance and 
separation.  There are no other documented findings that 
might be of value to a physician in determining whether an 
increase in severity had taken place during service.  As for 
the claimed leg disability, service medical records make no 
reference at all to relevant complaints or findings.  
Referral of this case for a nexus opinion under the 
circumstances here presented would therefore be a useless 
act.

As for the issue of entitlement to pension benefits, the 
issue of whether the veteran has basic eligibility to pension 
is purely legal in nature as there is no dispute as to the 
essential facts required to resolve the matter.  The outcome 
of the appeal is governed by the interpretation and 
application of the law and regulations rather than by 
consideration of the adequacy of the evidence or by resolving 
conflicting evidence.  

The VA General Counsel has held that VA is not required under 
38 U.S.C. § 5103(a) to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  





Criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Service connection is granted on the basis of aggravation 
where a disease or injury which preexisted service is shown 
to have undergone an increase in disability during service 
unless the increase is due to the natural progress of the 
disease.  
38 C.F.R. § 3.306(a) (2003).  Establishing service connection 
on the basis of aggravation requires: (1) evidence showing 
that a disease or injury preexisted service; (2) evidence 
showing an increase in disability during service sufficient 
to raise a presumption of aggravation of a disability; and 
(3) an absence of clear and unmistakable evidence to rebut 
the presumption of aggravation, which may include evidence 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (2003).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted at 
entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1) (2003); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1995).  

A veteran is generally presumed to have entered service in 
sound condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2003).  The presumption of sound condition attaches 
only "where there has been an induction examination in which 
the later complaint of disability was not detected."  Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability before, during, and 
after service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(b) (2003); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  A "lasting worsening of the condition" is required 
to show aggravation.  See Routen v. Brown, 10 Vet. App. 183, 
189 & n.2 (1997).  

A veteran meets the service requirements for pension if he 
served in the active military, naval or air service for: (1) 
90 days or more during a period of war, (2) during a period 
of war and was discharged or released from such service for a 
service-connected disability, (3) for a period of 90-
consecutive days or more and such period began or ended 
during a period of war, or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 
38 C.F.R. § 3.3(a)(2) (2003).  


Factual Background

Service department personnel records show that the veteran's 
period of active military service extended from March 1962 to 
February 1961 and that he did not serve in Vietnam.  

Service department medical records show that on preinduction 
examination in January 1962, examination of the spine showed 
"scoliosis, mild."  No further complaints or findings 
related to the back were reported in service.  On examination 
for separation from service, examination of the back showed 
"mild scoliosis, asymptomatic."  

The veteran filed his original claim for service connection 
in August 2000, identifying back and leg problems among the 
disorders for which service connection was sought.  

Private medical records covering the period from May 1971 to 
December 1997 were submitted by the veteran in support of the 
claim.  In April 1977 the veteran was seen for an abrasion of 
the right knee.  X-rays of the lumbosacral spine in January 
1978 were interpreted to show a positioning artifact versus 
right paravertebral muscle spasm.  No bony abnormalities were 
present.  The veteran was seen in April 1978 after being 
struck by a passing automobile.  The diagnoses were acute 
lumbosacral strain and contusion of the left hip.  

VA medical records for the period from August 2001 to 
February 2002 are of record.  X-rays of the lumbar spine 
showed mild degenerative changes at L4-L5 and mild disc space 
narrowing at L4-L5.  Minimal disc space spurs were present.  
A diagnosis of degenerative joint disease was recorded.  

The veteran reported that he had right hip pain on walking 
100 feet.  In February 2002, diagnoses of chronic back strain 
and mechanical low back pain were reported.  


Service connection for Back and Leg Problems

Although adjudicated as a single issue, the disability 
identified as back and leg problems has three separate 
elements consisting of a scoliosis of the spine, a 
postservice disorder diagnosed variously as chronic strain 
and degenerative joint disease of the lumbosacral spine, and 
a disorder manifested by leg problems.  Each must be 
separately discussed.  

Since scoliosis was reported on examination for entrance into 
service, the questions of whether the statutory presumption 
of soundness has been rebutted and, if so, whether scoliosis 
increased in severity during service must be addressed.  

Under the law, when no preexisting condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  
Where a preexisting condition is in fact noted, however, the 
presumption of soundness does not apply.  See generally 
Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. 
Principi, 17 Vet. App. 261 (2003).  

The finding of mild scoliosis on examination for entrance 
into service renders the presumption of soundness 
inapplicable in this case and the only question to be 
resolved is whether the preservice scoliosis increased in 
severity during service.  The burden is on the government to 
establish that that the disability was not aggravated by 
service.  See Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004); see also VAOPGCPREC 3-2003 (July 16, 2003).  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153 (West 2002).  

In the present case, the scoliosis was described as mild at 
the time of entrance and as both mild and asymptomatic at the 
time of separation.  In the absence of clinical findings 
during the period of active duty it can be assumed that no 
significant symptomatology, if any, was present.  The 
additional notation at separation that the condition was 
asymptomatic reinforces this view.  

There is no postservice evidence showing disability 
associated with scoliosis.  In these circumstances, the Board 
finds that no increase in severity of the preservice 
scoliosis took place in service and that the Government has 
satisfied its evidentiary burden of showing the absence of 
aggravation of scoliosis in service.  

The postservice record shows that the veteran has 
degenerative joint disease in the lumbar spine with arthritic 
spurring of some vertebrae.  Chronic lumbosacral strain and 
mechanical back pain are also present.  The CAVC has held 
that to establish service connection for a disability on the 
basis of service incurrence, the evidence must show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service and, (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

None of the postservice back pathology was documented in 
service or until many years after separation, and it appears 
that some of the complaints are related to a postservice 
injury in 1978.  The record contains no competent medical 
evidence that would serve to suggest a nexus between the 
postservice pathology and military service.  Therefore, none 
of the three Hickson elements has been met as to the 
degenerative joint disease and other postservice back 
pathology.  

The basis for the claim for service connection for leg 
problems is not fully set forth by the veteran, who has 
provided no specific information concerning the nature and 
extent of current leg pathology or offered an explanation of 
why he believes any current leg problems are related to 
service.  The clinical record sheds no light on these 
questions since it is entirely silent regarding leg pathology 
during and since service.  

In the absence of competent medical evidence showing that the 
veteran presently has a medically defined disability of the 
nature claimed, there is no basis for the granting of service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

To the extent that the veteran has leg problems associated 
with the hip contusion in 1978, that disorder is related to a 
postservice injury rather than military service.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
either a back disorder or leg problems were incurred in 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Entitlement to Pension Benefits

The veteran's August 2000 VA claim included a claim for 
nonservice-connected pension benefits.  

Received in connection therewith were service department 
personnel records showing that the veteran served from March 
1962 to February 1968 and that his duty stations were located 
in the State of Washington and Alaska only.  

Two separate beginning dates for the hostilities classified 
as the Vietnam Conflict have been established by Congress, 
one for veterans who served in the Republic of Vietnam, the 
other for veterans who did not.  For veterans who served in 
Vietnam, the Vietnam Era is deemed to have extended from 
February 1961 to May 7, 1975; in all other cases it is deemed 
to have extended from August 5, 1964, through May 7, 1975.  
See 38 C.F.R. § 3.2 (2003).  

The Board finds that the veteran's military service did not 
constitute wartime service under the applicable definition.  
During the period covered by his active duty, only active 
service in Vietnam was recognizable as wartime service.  The 
veteran's active duty ended several months before August 5, 
1964, after which date all active duty was deemed to have 
been during the Vietnam Era.  It is undisputed that the 
veteran did not serve in Vietnam.  

Furthermore, it is neither shown nor contended that the dates 
of service certified by the service department are incorrect 
or incomplete.  Nor is it shown or contended that the veteran 
was discharged or released from active service because of a 
service-connected disability.  

In support of his appeal the veteran has cited the fact that 
American service personnel were been shot at and killed in 
Vietnam as early as 1961.  The Board does not dispute that 
such events took place and would point out that the reality 
of such events explains why the law was written in such a way 
as to permit recognition of service in Vietnam for pension 
purposes for those who served there as early as 1961.  The 
basis for the denial of the veteran's claim is not that 
wartime conditions did not exist in Vietnam while the veteran 
was in military service but rather that his own duty did not 
involve service in such wartime conditions.  

There is no authority in the law for an award of pension or 
death pension based on the military service of a veteran who 
did not have the requisite service, and the Board does not 
have the authority to waive these rules.  The CAVC has held 
that where it is the law rather than the fact which is 
dispositive of the claim, the appeal must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for disability claimed as 
back and leg problems is denied.  

Entitlement to basic eligibility to receive VA pension 
benefits is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



